Resettled partial final decree of the Supreme Court, Nassau County, entered November 2, 1983, affirmed, insofar as appealed from, without costs or disbursements, for reasons stated in the memorandum decisions of Justice Meade at Special Term, dated March 31, 1982, and June 21, 1983, respectively.
Order of the same court, entered September 5, 1984, affirmed, without costs or disbursements, on so much of the oral decision of Justice Meade at Special Term, rendered August 14, 1984, as held that the County of Nassau is "estopped forever” from asserting a right to deduct from the claimants’ award an offset for "cost to cure or for any use and occupancy” (see, Nassau County Administrative Code §§ 11-38.0— 11.40.0; Orange & Rockland Utilities v Philwold Estates, 52 NY2d 253, 267). O’Connor, J. P., Weinstein, Niehoff and Fiber, JJ., concur.